Citation Nr: 1111421	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-34 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial compensable evaluation for residuals of a laceration over the left eye prior to August 13, 2009, and in excess of 10 percent thereafter.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was brought before the Board in April 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a laceration over the left eye is manifested by a superficial , painful scar with surface contour that is depressed upon palpation; there is no other characteristic of disfigurement present or visible or palpable tissue loss.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 10 percent, but not greater, prior to August 19, 2009, for a painful scar over the left eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008). 

2. The criteria for an initial evaluation in excess of 10 percent as of August 19, 2009, for a painful scar over the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).

3. The criteria for a separate initial evaluation of 10 percent, but not greater, for disfiguring residuals of a laceration over the left eye have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in April 2006.  The RO's January 2006 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A March 2010 letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  All post-service treatment records and reports have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran was afforded a VA examination in August 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The August 2009 VA examination is adequate for the purposes of rating the Veteran's disability on appeal, as it involved a review of the Veteran's pertinent medical history and physical examination of the Veteran and provides a description of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded in April 2009 for additional development.  Specifically, the Board determined the Veteran should be provided a new VA examination to determine the current severity of his disability.  As discussed above, the Veteran was provided an examination in August 2009, which the Board has determined to be adequate for rating purposes.  As such, there has been substantial compliance with the April 2009 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's scar above the left eye has been assigned an initial noncompensable evaluation prior to August 13, 2009, and 10 percent disabling thereafter pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Initially, the Board observes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there as the Veteran filed his claim for benefits in April 2005, and has not requested his scar be evaluated under the new criteria, the Board will consider only the diagnostic criteria in effect prior to October 2008.

The Board observes that a 10 percent evaluation is the highest possible evaluation under Diagnostic Code 7804 for painful scars.  However, the Board has also considered whether any alternate Diagnostic Codes might entitle the Veteran to a higher rating.  In this regard, Diagnostic Code 7800, pertaining to disfigurement of the head, face or neck, is also potentially applicable in the instant case.  Diagnostic Code 7800 provides for an 80 percent evaluation when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent evaluation is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  For one characteristic of disfigurement, a 10 percent evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id, Note (1).

In the present case, the Board notes that there is evidence of one characteristic of disfigurement throughout the entire appeal period.  In this regard, the August 2009 VA examination report indicates the surface of Veteran's scar is depressed, characteristic (3) above.  However, the August 2009 VA scar examination found the Veteran's scar to measure 2 centimeters in length and 2 millimeters in width, a total of 0.4 sq. cm.  Further, the August 2009 VA examination report found the scar is not adherent to underlying tissue.  As such, the Veteran's scar is not manifested by any other characteristic of disfigurement enumerated in Diagnostic Code 7800.

The Board acknowledges that there is no competent evidence of record prior to the VA examination performed on August 13, 2009, to indicate that the Veteran's scar was painful or had otherwise manifested to a compensable degree.  However, in consideration of the evidence as a whole, including the Veteran's statements, as well as photographs taken in conjunction with the August 2009, and resolving all doubt in favor of the Veteran, the Board finds it is reasonable to conclude the Veteran's scar above the left eye was painful and its surface has been depressed throughout the appeal period.  

As such, the Board finds that the Veteran is entitled to a 10 percent evaluation, but not greater, for painful residuals of his service-connected scar above the left eye prior to August 13, 2009, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  In addition, the Board also finds a separate evaluation of 10 percent, but not greater, is warranted for disfiguring residuals of the laceration above the left eye pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, effective April 14, 2005, the effective date of the award of service connection.  In this regard, the Board observes the painful and disfiguring residuals of the Veteran's scar above the left eye are separate manifestations of the Veteran's service-connected condition, and the award of separate evaluations does not constitute pyramiding in the instant case.  See Esteban, supra.

However, the Board finds that an evaluation greater than the two separate 10 percent evaluations assigned herein is not warranted at any point during the appeal period as there is no competent evidence of visible or palpable tissue loss, nor is there at least two characteristics of disfigurement present.  See 38 C.F.R. § 4.118.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scarring above the left eye is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial evaluation of 10 percent, but not greater, is granted for painful scar residuals of a laceration over the left eye prior to August 13, 2009, subject to the laws and regulations governing the payment of monetary benefits.  

An evaluation in excess of 10 percent as of August 13, 2009, for painful scar residuals of a laceration over the left eye is denied.

A separate initial evaluation of 10 percent, but not greater, is granted for disfiguring residuals of a laceration over the left eye effective April 14, 2005, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As discussed above, the Board remanded the Veteran's claim of TDIU in April 2009 for additional development.  Specifically, the Board determined that an April 2009 statement by the Veteran's representative constituted an informal claim for an increased evaluation for PTSD.  As the Board did not have jurisdiction to review this issue, the Board instructed the AOJ to adjudicate the issue of entitlement to an increased evaluation for PTSD.  See generally Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Further, the Board determined that the Veteran's claim for TDIU is impacted by the increased evaluation claim and, therefore, is inextricably intertwined with the claim for an increased evaluation for PTSD.  As the two issues are "inextricably intertwined," the TDIU claim was remanded pending adjudication of the Veteran's increased evaluation claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal must be identified and fully developed prior to appellate review).  

However, the Board observes that the Veteran's claim for an increased evaluation has not yet been adjudicated by the RO.  In this regard, while the Veteran's evaluation for PTSD was increased in June 2008 (see June 2008 statement of the case), there has been no action taken with respect to the informal claim filed in April 2009.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required.

As a final note, the Board observes the Veteran has not been provided a VA examination in conjunction with his claim for TDIU.  As such, on remand, such an evaluation should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to an increased evaluation for PTSD.  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision.

2. Following the above, schedule the Veteran for a VA examination to determine the impact his service-connected disabilities have on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The entire claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit from the Veteran, and record for clinical purposes, a full employment and educational history.  Based on the review of the claims file, the examiner is requested to provide an opinion as to whether the Veteran is unable to obtain or maintain gainful employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A detailed rationale for any opinions expressed should be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


